*75SUMMARY ORDER
Plaintiff-Appellant David Lawrence (“Lawrence”), proceeding pro se, appeals from the District Court’s judgment sua sponte dismissing his 42 U.S.C. § 1983 complaint. We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.
Lawrence filed this action against two state court officials alleging that the state court’s entry of a temporary order of protection against him violates his constitutional rights and seeking the order’s dismissal and other related relief. The District Court sua sponte dismissed his complaint, concluding, that the abstention doctrine under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), deprived the court of subject matter jurisdiction. We review de novo a district court’s dismissal pursuant to 28 U.S.C. § 1915(e)(2). Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir.2001). Moreover, we are free to affirm a decision on any grounds supported in the record, even if it is not one on which the District Court relied. Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 405 (2d Cir.2006).
While a pro se complaint “must be construed liberally to raise the strongest arguments it suggests,” it must nonetheless “state a plausible claim for relief.” Walker v. Schult, 717 F.3d 119, 124 (2d Cir.2013) (internal quotation marks omitted); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Here, Lawrence fails to plausibly allege facts sufficient to state a federal claim.1 Cf. Montero v. Travis, 171 F.3d 757, 761 (2d Cir.1999); Gonzaga Univ. v. Doe, 536 U.S. 273, 282, 122 S.Ct. 2268, 153 L.Ed.2d 309 (2002). We have considered all of Lawrence’s remaining arguments and find them to be without merit. Accordingly, for the reasons set forth above, the judgment of the District Court is AFFIRMED.

. In addition, Lawrence sporadically reargues points that he raised in a previous, related appeal. We dismissed that appeal, also pursuant to 28 U.S.C. § 1915(e), because "it lack[ed] an arguable basis in law or fact.” *76Lawrence v. Hoyos, No. 14-959, Doc. No. 21 (2d Cir. June 20, 2014).